Citation Nr: 1705277	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  14-35 895	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The appellant served on active duty from August 1970 to June 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 administrative decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

On his September 2014 substantive appeal, the appellant indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In an October 2014 signed statement, the appellant withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The appellant entered service in August 1970 and was administratively discharged in June 1971 under other than honorable conditions due to misconduct on the specific basis of possession of an illegal substance. 

2.  The appellant's service from August 1970 to June 1971 did not involve willful and persistent misconduct on his part, and his discharge is not considered to be under dishonorable conditions.


CONCLUSION OF LAW

The character of the appellant's discharge (under other than honorable conditions) is not dishonorable and is not a bar to VA benefits.  38 U.S.C.A. §§ 101 (2), 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.102 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

In this decision, the Board determines that the character of the appellant's discharge (under other than honorable conditions) is not dishonorable and is not a bar to VA benefits.  This action represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159 (2016).

Character of Discharge-Laws and Analysis

A veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable. 
38 U.S.C.A. § 5303; 38 C.F.R. § 3.12 (a).

Under 38 C.F.R. § 3.12, a discharge or release because of willful and persistent misconduct is to be considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12 (d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  A discharge or release from service because of willful and persistent misconduct is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12 (b).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is "willful misconduct" where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1 (n).  "Persistent" is not defined by VA regulation. 

The appellant served on active duty from August 1970 to June 1971.  His service personnel records include an April 1971 Report of Suspension of Favorable Personnel Actions.  In the report, it was noted that the appellant was under investigation for possession of approximately 54 vials of a white substance believed to be heroin.  In a June 1971 report, the appellant was charged with violating the Uniform Code of Military Justice, Article 134 for possession of 6.96 grams of heroin.  Later that month the appellant was discharged for the good of the service under other than honorable conditions.

Service treatment records show treatment for various conditions; however, there was no indication that the appellant had a substance abuse problem.  

The evidence also includes a statement dated in February 2013 where the appellant indicated that, prior to service, he was a good student and was heavily involved in music.  After being drafted, he was sent to Vietnam and was assigned to a military police company.  The appellant reports that, one of his fellow service-members asked him to pick up some miscellaneous food items from some Vietnamese children.  According to the appellant, this was common practice.  The following morning, the appellant picked up a package, placed it in his jeep, and went about his daily duties.  Later that day, a Sergeant arrived and accused the appellant of purchasing drugs.  The appellant maintains that it was unknown to him what was in the package and indicated to the Sergeant that the package was for another service-member.  He indicated that he was told that if he "signed a paper" he could go home.  See also November 2013 VA Form-9.

In the September 2013 administrative decision, the RO determined that the character of the appellant's discharge from service was a bar to VA benefits (other than medical treatment), determining that his "other than honorable" discharge in June 1971 was due to offenses constituting willful and persistent misconduct.

On review of the record however, the Board finds that the record does not supports a finding that the appellant's actions were willful and persistent as defined by VA regulation.  Review of the service personnel records and service medical records do not reflect that the appellant was ever disciplined or found to use, possess, or sell drugs for the 10 months that he was on active duty.  The Board finds that the appellant's statements regarding his lack of knowledge of what was in the package suggest that it was not willful misconduct (i.e., actions involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences).  Further, even if the appellant had knowledge that he was transporting an illegal substance, the Board does not find that one incident of possession of an illegal substance rises to the level of "persistent" misconduct.  In summary, these transgressions do not warrant an overall characterization of willful and persistent misconduct.

The Board recognizes that, in a February 2013 statement, Rev. K. L. indicates that, after returning from Vietnam, the appellant's attitude had changed.  Rev. K. L. stated that the "old [appellant's name] was gone and now a drug abused had returned in his place."  As noted above however, the service records do not confirm any drug use by the appellant, and the appellant has not reported that he was involved in the persistent use or distribution of drugs.  Rev. K. L. also did not provide any statement or examples of how he was aware of the Veteran's purported drug abuse; as such, his statement as it relates to the appellant's alleged drug abuse  
is of reduced probative value.
 
For these reasons, and resolving all reasonable doubt in the appellant's favor, the Board finds his actions which led to his "under conditions other than honorable" discharge did not constitute willful and persistent misconduct.  Accordingly, the character of his discharge is not dishonorable, and is not a bar to his receipt of VA benefits (other than medical treatment).



ORDER

The claim that the character of the appellant's discharge is not dishonorable, and is not a bar to VA benefits other than medical treatment, is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


